Reversed in Part, Remanded, and Memorandum Opinion filed December 5,
2019.




                                             In The

                        Fourteenth Court of Appeals

                                    NO. 14-19-00832-CV

            IN THE INTEREST OF A.S.G., AND N.P.G., CHILDREN

                       On Appeal from the 309th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2018-04741

                    MEMORANDUM                            OPINION
       This accelerated appeal arises from a final decree in a suit in which
termination of the parent-child relationship was at issue. See Tex. Fam. Code Ann.
§ 109.002(a-1). The trial court terminated the parental rights of S.H. (Mother) and
D.B.G. (Father), respectively, with respect to their children, A.S.G. and N.P.G. (the
Children).1 The trial court also appointed the Texas Department of Family and
Protective Services (the Department) to be the children’s managing conservator.




1
 We use pseudonyms or initials to refer to the children and parents involved in this case. See Tex.
Fam. Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b)(2).
Only Mother appeals.2

       Court reporter Tony Baiamonte III notified this court that he is unable to
produce his portion of the reporter’s record (volumes 2, 5, and 6) because the
electronic recording is inaudible. An appellant is entitled to a new trial when she
timely requests the reporter’s record, and, by no fault of the appellant, the reporter’s
record has been lost or destroyed, is necessary for the appeal, and cannot be
reconstructed. See Tex. R. App. P. 34.6(f); Gavrel v. Rodriguez, 225 S.W.3d 758,
761 (Tex. App.—Houston [14th Dist.] 2007, pet. denied); In re B.H., No. 14-16-
01011-CV, 2017 WL 1015697, *1 (Tex. App.—Houston [14th Dist.] Mar. 14, 2017,
no pet.) (mem. op.) (per curiam) (reversing portion of judgment terminating
appellant’s parental rights and granting appellant new trial because reporter’s record
was lost or destroyed).

       On November 13, 2019, we abated this appeal for the trial court to make
findings under Texas Rule of Appellate Procedure 34.6(f). Supplemental clerk’s and
reporter’s records regarding those findings have been filed. The trial court found:

       (1)    Mother timely requested a reporter’s record;

       (2)    without Mother’s fault, a significant portion of the court
              reporter’s notes and recordings have been lost or destroyed or is
              inaudible;
       (3)    the lost, destroyed, or inaudible portion of the reporter’s notes
              and recordings are necessary to the appeal’s resolution; and
       (4)    the parties cannot agree on the replacement of the portions of the
              reporter’s notes or recordings nor can the parties agree that the
              notes or recordings can be duplicated with reasonable certainty.


2
  Mother’s parental rights as to two other children were terminated in two separate proceedings.
Her appeals from those terminations were assigned to this court. No. 14-19-00833-CV, In the
Interest of E.H., a Child; and No. 14-19-00834-CV, In the Interest of N.A.H., a Child.
                                               2
The trial court concluded that Mother is entitled to a new trial under Texas Rule of
Appellate Procedure 34.6(f).

      In light of the trial court’s findings, we REVERSE only that portion of the
final decree terminating Mother’s parental rights to the Children and REMAND this
case to the trial court for a new trial to be held as to only those claims brought by the
Department against Mother. See Tex. Fam. Code Ann. § 263.401(b-1). We leave the
remainder of the decree undisturbed.

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                            3